Mr. Chibe Justice Del Toro
delivered the opinion of the Court.
The District Attorney of Humaeao filed information against Francisco Cardona Cintron charging him with a violation of Section 7 of Act No. 14 of 1936 ((2) p. 128) approved to regulate the sale of firearms in Puerto Eico, which consisted in having in his possession, on or about the 8th of March, 1940, a revolver, without having declared it in writing to the Chief of Police of the town of his residence, Fajardo.
"When the case was called for trial for the second time, on November 7, 1940, a motion to dismiss the case, filed by the defendant, was argued and denied, the evidence being then presented.
That for the prosecution consisted of the testimony of Perciliano de Jesús, I. P., José M. Lugo, Corporal I. P., and A. Eamirez Eivera, District Chief of the Insular Police. The first stated that on March 9, 1940, he was on duty in Fajardo and saw the defendant “with relation to a dead woman” and arrested him. The defendant was the owner of a dry goods store and in the rear, in his room, where “one called Guillermina Eamos was dead,” he handed him the revolver which the district attorney shows him. “I suggested that he tell me where the firearm was, and then he handed me the revolver.” He took it out of a cardboard box, which was next to the bed, under a table. To the ques*631tion: “Next to the body of the deceased?”, he answers: “Next to the bed, the deceased is like this, the bed in this way, and the cardboard box like this.”
Corporal Lngo merely testified that he knew the defendant, that he knew that he lived in Fajardo, in his store, and that Policeman De Jesús handed him the revolver seized, and Chief of Police Ramirez Rivera testified that the revolver seized was not registered in the name of the defendant in the registry of firearms that is kept according to law in his office.
The defendant alleged the insufficiency of the evidence and requested that he be acquitted. The district attorney objected and the court denied the motion. Defendant then presented his evidence consisting of the testimony of Benigno Santiago, Pedro Rodríguez and Fernando Laureano.
The first one testified that he owns a restaurant in Fajardo; that he knew Ana Maria Ramos; that he saw her two or three days before “she killed herself” in his store; “she sat down in a booth and asked for a beer, and some time later ... I went there and when she opened her purse to pay me, it fell, ... it was opened and when I picked it up from the floor to give it to her, I asked her ‘what is that?’, I could see that there was a nickel plated revolver”; that it looks like the one which is shown to him, the seized one.
Rodriguez, owner in Fajardo of “Son de la Loma”, another restaurant, saw Ana Maria Ramos “some days before she committed suicide” and could notice that she was carrying a revolver in her purse. Fernando Laureano, the, ihird witness, said that he was an employee of the defendant with whom he was in intimate terms and that at no moment he saw that he kept a firearm.
The defendant insisted in alleging the insufficiency of the evidence and in requesting his acquittal. The court considered the evidence sufficient and rendered judgment sentencing the defendant to six months in jail.
*632Cardona Cintron appealed and in bis, brief be assigns two errors committed by tbe court, in denying tbe motion to file away tbe case because more Than 120 days bad elapsed between the presentment of tbe information and tbe trial of tbe case, and in rendering judgment against tbe evidence and tbe law.
Since the study that we have made of tbe record reveals that tbe first alleged error was not committed, as tbe motion filed the previous day and argued at tbe trial was tardy, and being on tbe contrary convinced that tbe second error was committed, we shall limit ourselves to state our reasons for considering tbe evidence insufficient.
There is a circumstance in it — that of having found tbe revolver in defendant’s room — which added to others could serve as tbe basis for a judgment of conviction. But those other circumstances are not really present. Tbe testimony of the Policeman Perciliano de Jesús is tbe only one which connects tbe defendant with tbe revolver. Prom bis testimony it is known that it was tbe defendant who banded him tbe revolver and that this took place in a room which he occupied in tbe rear of bis store. B.ut that fact is connected with tbe other, of a woman having been found dead there and near her tbe revolver, and furthermore, tbe evidence for tbe defense tends to show that that person bad committed suicide and bad owned a revolver which resembled tbe one seized.
In the case of People v. Meléndez, 55 P.R.R. 36, it was decided:
“Proof that a firearm was found in the commercial establishment of the accused, together with the testimony of a witness, believed by the court, stating that the accused admitted that it was his, and the testimony of the Chief of Police who with the record of his office in his hands states that the firearm admitted in evidence has not been declared in his office, is sufficient for a c-onviction under the Act of declaration of firearms.”
*633In the opinion it was said :
“From the testimony óf Lugo it appears that on the 6th of March of 1938 he went into the accused’s store in Cayey to investigate gambling which was being carried on in that store. That while there he found a pistol hidden between some sacks, wrapped up in a paper bag. That he took possession of it and asked the accused if it belonged to him. That he at first hesitated but finally stated that he was the owner of the firearm.” (55 P.R.R. 37.)
Here there was no acceptance by the defendant and the delivery took place in connection with the death of a stranger which occurred, it seems, in his room.
Also, in the case of People v. Villarrubia, 54 P.R.R. 329, wherein the evidence was deemed sufficient in a case similar to the one at bar, there existed the admission of the defendant. The rule was set down as follows:
“Evidence of having occupied from the accused a firearm not recorded, together with the latter’s admission that he owns the same, is sufficient to uphold a complaint for a violation of Act No. 14 of 1936 ((2) p. 128).”
The judgment rendered by the district court may perhaps he just and issuing from the absolute truth, hut it is not according- to the evidence offered, and as a consequence, our clear duty is to reverse it.
The appeal lies, the judgment is reversed and the defendant discharged.